OPINION OF THE COURT
John J. Connell, J.
The court has received a recommendation for determination of the risk level of defendant Calvin Bryánt. The Board of Examiners of Sex Offenders assessed a score of 30 under risk factor No. 9, dealing with the number and nature of prior crimes. That score was based on a youthful offender adjudication for a 1979 attempted burglary in the second degree conviction.
The defendant challenges the use of a youthful offender adjudication for purposes of the risk factor involving prior sex crimes or felonies.
*514Some guidance in this area is provided by the Risk Assessment Guidelines and Commentary for the Sex Offender Registration Act (Correction Law art 6-C) from November 1997 which cites People v Compton (38 AD2d 788) for the proposition that youthful offender adjudications “are reliable indicators of wrongdoing and therefore should be considered in assessing an offender’s likelihood of reoffense and danger to public safety” (at 6-7). Youthful offender adjudications are contrasted in the Guidelines with allegations of sexual misconduct for which there has been no judicial determination. Such allegations should not, in the opinion of the Board, be used as factors in determining a risk assessment score. The rationale advanced by the Board, while persuasive, is not consistent with legislative enactment and decisional law regarding the nature of a “conviction” (Correction Law § 168-a [2]; People v Floyd J., 61 NY2d 895). This court, therefore, will not follow their recommendation in this regard. Accordingly, the score for No. 9 is 5.
The remaining scores in the risk assessment summary provided by the Board this court is in agreement with and finds an appropriate basis for.
Accordingly, the defendant is hereby determined to be a level 1 risk under the Sex Offender Registration Act risk assessment analysis based on a score of 60.